Order entered February 27, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-00921-CV

  FLUOR CORPORATION, FLUOR ENTERPRISES, INC., AND FLUOR
              DANIEL MEXICO, S.A., Appellants

                                        V.

                               E.D.G.M., Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-15978

                                    ORDER

      This case began as a suit between E.D.G.M.’s parents and appellants.

Approximately fifteen months after the parents filed the suit, E.D.G.M. intervened.

The appeal challenges the trial court’s interlocutory orders denying appellants’

motion to dismiss E.D.G.M.’s claims for forum non conveniens and motion to

strike E.D.G.M.’s intervention. A related appeal, appellate cause number 05-19-

00970-CV, was filed by the parents and challenges the trial court’s order granting

appellants’ motion to dismiss the parents’ claims for forum non conveniens.
      Although this appeal was deemed filed October 3, 2019, the clerk’s record

has not been filed. A review of the clerk’s record in the related appeal reveals the

trial court severed E.D.G.M.’s claims from the parents’ claims. Per the order of

severance, signed July 12, 2019, the Dallas County District Clerk was to assign

E.D.G.M.’s claims a new style and separate cause number and create a new file

which was to include twenty-seven documents identified in the order. The record

of the related appeal does not reflect the style and cause number assigned to the

new file.

      So that the appeal may proceed, we ORDER Dallas County District Clerk

Felicia Pitre to file, no later than March 9, 2020, the clerk’s record which shall

include the twenty-seven documents identified in the July 12th severance order and

be filed under the correct–the new–style and trial court cause number.     Because

this is an accelerated appeal, extension requests will be disfavored.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.

                                              /s/    BILL WHITEHILL
                                                     JUSTICE